Citation Nr: 0518775	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  00-23 750 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a disorder 
manifested by chest pain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from October 1974 to September 
1977 and from March 1981 to August 1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO, in part, denied service connection for 
disorders involving the left knee, right knee, low back, 
neck, chest, and left shoulder.  Subsequently, the RO issued 
a decision in November 2000 granting service connection for 
arthritis of the cervical spine (claimed as neck pain) and 
left shoulder.  The veteran has not appealed either the 
ratings or effective dates assigned for those disabilities, 
so those claims are not before the Board.  See, e.g., 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).

The veteran requested a hearing at the RO before a local 
hearing officer.  And a hearing was scheduled for April 2001, 
but he requested to reschedule his hearing for September 
2001.  In a letter dated June 6, 2001, the RO informed him 
that hearings were not scheduled as far in advance as he had 
requested.  So he was asked to notify the RO approximately 60 
days in advance of when he would be available.  He has not 
since responded about rescheduling his hearing.  So the Board 
deems his request for a hearing withdrawn.  38 C.F.R. § 
20.704(c) (2004).

The Board issued a decision in July 2004 granting service 
connection for degenerative joint disease (arthritis) of the 
low back but denying service connection for a right knee 
disorder.  So those claims also are no longer before the 
Board.  The Board remanded the remaining claims at issue to 
the RO for further development and consideration.  These 
remaining claims are for service connection for a left knee 
disorder and a disorder manifested by chest pain.




FINDINGS OF FACT

1.  The available evidence does not indicate a left knee 
disorder had its onset during the veteran's military service 
or that it is otherwise attributable to his military service.

2.  The available evidence does not indicate a disorder 
manifested by chest pain had its onset during the veteran's 
military service or that it is otherwise attributable to his 
military service.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A disorder manifested by chest pain was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 0C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a 
well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
and implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186- 87 
(2002).

In this case, VA notified the veteran by letter dated in June 
2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that VA would attempt to obtain treatment records 
from private medical providers.  Further, the rating decision 
appealed and the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claims, and essentially 
notified the veteran of the evidence needed to prevail.  The 
duty to notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claims, the veteran's available 
service medical records are on file.  In this regard, the 
National Personnel Records Center (NPRC) supplied his service 
medical records (SMRs) for the period from 1991 to 1999.  In 
response to a memorandum from the RO dated in March 2004, the 
NPRC advised that there were no other SMRs on file and that 
their disposition was unknown.  Where, as here, the service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and to consider the 
benefit of the doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In his June 2000 statement in support of his service 
connection claims, the veteran specifically mentioned knee 
pain starting in 1992.  He also mentioned chest pain starting 
in 1997.  So the available SMRs cover the specific time frame 
when he alleges these disorders began.  This, in turn, 
suggests that any additional records from other times in 
service, i.e., before 1991, even if missing, are nonetheless 
of no real significance or consequence.  So under these 
particular circumstances, the Board concludes the evidence in 
the claims file is sufficient for proper disposition of this 
appeal.

Besides service medical records, the veteran's VA medical 
records are also on file.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  He was asked to advise VA if there was any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC and SSOCs what evidence had been received.  There is 
no indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of June 2001, which obviously 
was after the RO's initial September 2000 decision denying 
service connection for a left knee disorder and for a 
disorder manifested by chest pain.  But that initial decision 
occurred prior to even the VCAA becoming law (which did not 
happen until about two months later, in November 2000).  It 
therefore stands to reason that the RO did not have any 
obligation to provide VCAA notice when initially adjudicating 
these claims because the law had yet to even take effect.



Also bear in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided prior to issuing 
the SSOC in May 2005 (wherein the RO readjudicated the claims 
in light of the additional evidence received since the 
initial decision and SOC).  The VCAA notice also was provided 
prior to recertifying the claimant's appeal to the Board.  

Also, the claimant had ample opportunity before 
recertification to identify and/or submit additional 
supporting evidence in response.  He even had an additional 
60 days, after issuance of the May 2005 SSOC, to submit 
additional evidence before the case was recertified to the 
Board.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.  Slip op. at 24.)).



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2003).

In this case, although the June 2001 VCAA notice letter that 
was provided to the appellant does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  Moreover, in a recent precedent 
opinion of VA's General Counsel it was held that the language 
in Pelegrini I, which is similar to the language in Pelegrini 
II, stating that VA must request all relevant evidence in the 
claimant's possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini I that sections 5103(a) and 3.159(b)(1) require 
VA to include such a request as part of the notice provided 
to a claimant under those provisions is obiter dictum and is 
not binding on VA); see also Pelegrini II, 2004 U.S. App. 
Vet. Claims LEXIS 370, *52 (Ivers, J., dissenting).  The 
Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

For these reasons, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was mere 
harmless error. The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to his VA notices. Therefore, not 
withstanding the Pelegrini decisions, to decide the appeal 
would not be prejudicial error to him.



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttably by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Analysis

With respect to a left knee disorder, service medical records 
disclose that the veteran was evaluated at a clinic in 
October 1996 for a complaint of left knee pain.  Physical 
examination showed that left knee ligaments were intact; the 
drawer sign was negative; there was no ecchymosis or edema.  
The assessment was patellofemoral syndrome.

The veteran's complaint of bilateral knee pain was reported 
in June 1997 on a physical examination for service personnel 
over age 40.  The lower extremities were evaluated as normal.



The veteran presented at a service department medical 
facility in October 1997, complaining of left knee pain for 
the past week.  He indicated that he had experienced similar 
symptoms about one year before.  He remarked that pain 
increased with running or climbing stairs.  Physical 
examination showed no swelling or deformity.  Patellar 
crepitus was elicited, as was patellar tendon tenderness. He 
had full range of motion.  The assessments were retropatellar 
patellofemoral syndrome and patellar tendonitis.

On examination at a service department medical facility in 
April 1998, the veteran complained of left knee pain for the 
past three days.  Pain reportedly increased with running or 
stair climbing.  Clinical inspection of the left knee 
disclosed no grinding or crepitus; Lachman's sign and the 
drawer sign were negative; he had full range of motion of the 
knee.  The assessment was patellofemoral syndrome.

An examination was performed in December 1998 for the purpose 
of the veteran's retirement from service.  He reported having 
occasional knee pain after running.  The lower extremities 
were evaluated as normal.

A VA musculoskeletal system examination was performed in July 
2000.  According to history, the veteran had been having knee 
problems since service.  He denied clicking or popping 
currently.  He also denied giving way or swelling of the 
knees.  He remarked that he just had occasional locking and 
pain in the left knee, more so than the right knee.  Clinical 
inspection of the left knee showed significant patellofemoral 
crepitance, with tenderness on patellofemoral testing, as 
well as medial side tenderness with palpation.  No effusion 
was detected.  The veteran had full range of motion of the 
left knee.  He was stable to anterior, posterior, varus and 
valgus stress.  There were no gross motor or sensory 
deficits.  X-rays of the left knee showed no significant 
arthritic change, malalignment or joint space narrowing.

With respect to a disorder manifested by chest pain, service 
medical records disclose that the veteran presented at a 
clinic in May 1996, complaining of chest pain with hard 
running.  Examination of the cardiovascular system, chest and 
extremities was unremarkable.  The assessment was atypical 
chest pain.

A report of an electrocardiogram (EKG), dated in early July 
1997, shows normal sinus rhythm; there was also evidence of 
an inferior infarction of undetermined age.  When the veteran 
was examined in mid-July 1997, he gave a history of 
intermittent chest pressure, especially when running or in 
stressful situations.  Clinical inspection showed that his 
heart had a normal rate and rhythm without murmurs; his lungs 
were clear; and his extremities did not show edema.  Changes 
on EKG were interpreted as early repolarization.

In early August 1997, the assessment was abnormal EKG and 
good history for ischemic chest pain.  A treadmill stress 
test (TMST) was recommended.  In late August 1997, a TMST was 
normal.

A physical examination was performed in December 1998 for 
service retirement.  The veteran then gave a history of 
frequent indigestion, heartburn, and a sour taste in the 
mouth, relieved with antacids.  The assessment was that he 
had chest pain probably due to gastroesophageal reflux 
disease (GERD).

When the veteran was examined in service in March 1999, he 
denied heartburn or a sour taste in the mouth.  The heart, 
chest and extremities were unremarkable to physical 
examination.  The assessment was chest pain resolved, 
probably musculoskeletal in origin.  An additional assessment 
was muscle strain.

Establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. 
App. 542 (1992).



With respect to a left knee disorder, the record contains 
evidence of several episodes in service of left knee pain, 
and at least one episode of patellar crepitus, attributed to 
patellofemoral syndrome and/or patellar tendinitis.  The 
post-service medical evidence shows the veteran's left knee 
now exhibits significant crepitus, but that symptom has not 
been identified with any specific left knee disorder.  
A nexus, if any, between any current left knee disorder and 
any incident/s of military service cannot be determined from 
the current record.

With respect to a disorder manifested by chest pain, the 
record contains evidence of recurrent episodes of chest pain 
in service, and there were positive findings on an EKG 
administered during service.  Several department examiners 
variously attributed the veteran's chest pain to conditions 
of cardiac, upper gastrointestinal or musculoskeletal origin.  
However, they did not reach a clear differential diagnosis 
about the etiology of the veteran's chest pain.  There is no 
post-service medical evidence addressing the veteran's 
continued complaints of chest pain.  A nexus, if any, between 
any current organic disorder manifested by chest pain and any 
incident/s of military service cannot be determined from the 
current record.

Concerning this, the Board's July 2004 remand specifically 
requested medical opinions concerning the etiology of any 
organic disorder now present involving the veteran's left 
knee and/or chest.  And to this end, VA examinations were 
scheduled for January 2005.  The veteran was informed of 
these scheduled examinations, but without good cause, he 
failed to report for them.

When, as here, a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (2004).  The current record simply does not 
provide sufficient evidence to support grants of service 
connection for a left knee disorder or for a disorder 
manifested by chest pain.  Any evidence favorable to the 
claims (including the requisite medical nexus opinions 
mentioned), which might have been gathered from the 
examinations scheduled by VA on remand, could not be obtained 
because the veteran failed to cooperate by appearing for his 
examinations.  And even if, as here, there is evidence of 
relevant symptoms in service and currently, but no medical 
opinion linking what occurred then to what is happening now, 
there is no basis for granting service connection.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For these reasons, the claims for service connection for a 
left knee disorder and for a disorder manifested by chest 
pain must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for a left knee disorder is denied.

Service connection for a disorder manifested by chest pain is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


